internal_revenue_service appeals_office royal palm one suite south pine island road plantation fl release number release date date date name address certified mail dear department of the treasury employer_identification_number number employee id number tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ qualify as exempt from federal_income_tax under sec_501 of the code effective date it is determined that you do not the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 we have determined that your net_earnings inured to the benefit of private individuals and a for-profit organization owned by private individuals through multiple and repeated transactions as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1_501_c_3_-1 you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov lf you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you have agreed to waive your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours timothy d jarvis appeals team manager enclosure publication and or department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division uil dollar_figure org date date taxpayer_identification_number form_990 tax_year s ended 20xx 20xx 20xx person to contact d number contact numbers phone number fax number manager's name 1d number id manager's contact number phone number response due_date may 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps mary a epps acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx legend org - organization name president website - website xx - date state - state president - issue whether the irs should revoke the tax exempt status of org org or the organization pursuant to sec_501 and sec_501 effective june 20xx where the organization is not operated exclusively for tax exempt purposes its net_earnings inure to the benefit of its president and it is no longer operating facts org was incorporated under the not-for-profit corporation act of illinois on june 19xx org operates in state org was granted tax exempt status under sec_501 as an organization described in sec_501 on january 19xx the exempt_purpose of org was to educate people about the christian faith www website com making available to the public via its website and its e-mail postings its daily devotionals and operating a television show called website daily devotionals are daily written articles that focus and comment on practices of the christian faith its activities consisted of creating and running a website called website org is run by its president who is also its founder the president is responsible for the overall and day to day operations of org he is authorized to sign corporate checks and other financial instruments execute contracts and leases and otherwise perform all the daily duties and functions ordinarily conducted by an officer of a corporation org derives its income from donations in its website www website com org requests donations and states that donations are tax deductible evidence of inurement a payments made directly to the president form 886-a rev the irs’s examination of org’s bank statements canceled checks and related books_and_records demonstrated that org’s exempt_organization funds were used to make payments to or on behalf of the president of org in tax years ending may 20xx may 20xx and may 20xx the president was a signer of org bank accounts who signed for org’s business department of the treasury - internal_revenue_service page -1- the irs’s examination of org indicated that there was substantial inurement of org exempt funds to the president of org form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org form_990 schedule no or exhibit year period ended 20xx 20xx 20xx expenses in addition the president approved expenses and endorsed checks for the payment of his own personal expenses - including signed checks payable to cash which were endorsed by the president org funds were also used to pay for the president’s personal shopping expenses personal_residence expenses loans personal credit card expenses and car payments below is a table showing the total expenses paid_by org directly on the president’s behalf per calendar_year tax_year ending 20xx 20xx 20xx 20xx total direct payments received by the president from o rg per year see table for a description of these payments dollar_figure dollar_figure dollar_figure dollar_figure org did not maintain contemporaneous_records documenting that the president had a housing allowance org did not maintain contemporaneous_records documenting that the president had a utilities allowance org did not maintain contemporaneous_records documenting that the president had a clothing allowance org did not maintain contemporaneous_records documenting that the president had a medical allowance org did not maintain contemporaneous_records documenting that the president was reimbursed under an accountable_plan org did not maintain expense reports or receipts org payments of expenses_incurred by the president were made under a non- accountable_plan org did not maintain contemporaneous_records demonstrating that expenses paid were to support its exempt_purpose org issued a form_w-2 to the president in the following amounts form_w-2 for 20xx dollar_figure form_w-2 for 20xx dollar_figure form_w-2 for 20xx dollar_figure form_w-2 for 20xx dollar_figure form_8 86-a rev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20kx 20xx 20xx the additional_amounts received as indicated above were not included on form_w-2 or 1099-misc issued to the president b payments made indirectly to the president the irs’s review of bank statements canceled checks and related books_and_records demonstrated that the funds of a for-profit company wholly owned by org’s president were used to make payments to or on behalf of the president in each tax_year the president used these funds for the payment of his personal expenses below is a table showing the expenses paid_by the for-profit company on behalf of the president in connection with the above the irs’s examination of org’s bank statements canceled checks and related books_and_records demonstrated that org’s exempt_organization funds were used to make payments in each tax_year to the president’s for-profit company the president was the signer of org’s bank accounts the president signed and approved payments for an alleged loan and for cash advances from org to his for-profit company the president was the signer of his for-profit company’s bank accounts below is a table showing these payments from org to his for-profit company for-profit company dollar_figure including dollar_figure loan of xx dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org form_990 schedule no or exhibit year period ended 20xx 20xx 20xx e on 20xx a loan agreement was entered into between org and the president’s for- profit company the agreement was executed by the president while acting as both the president of org the lender and as the president of his for-profit corporation the borrower the loan agreement provided that org would loan dollar_figure to the for-profit corporation the loan was pincite interest and the for-profit was required to repay the full amount on december 20xx in correspondence dated february 20xx org stated that dollar_figure was repaid in addition no documentation was provided verifying this partial repayment in correspondence dated february 20xx org stated the for-profit company received more than one loan from org over the years and in total the for-profit did not repay org dollar_figure in borrowed funds also in correspondence dated february 20xx org stated that org funded the for-profit company with operational loans and as it was able for-profit company repaid what it could org ended up being owed approximately dollar_figure million in unpaid loans when the for-profit company closed down evidence of a failure to operate in tax_year ending may 20xx org filed a form_990 indicating that the organization had terminated and that it was a final form_990 org reported beginning year assets of dollar_figure and ending assets of dollar_figure the irs asked about this in information_document_request idr dated january 20xx idr asked why the organization filed a terminated form_990 for tax_year ending may 20xx asked who approved the distribution of assets and requested documents for proof of legal termination including articles of dissolution and proof of filing and a board resolution signed by the officers and board_of directors indicating the date of dissolution in correspondence dated march 20xx org stated that org was involuntarily dissolved on november 20xx by the illinois secretary of state and had ceased all operations on march 20xx with regard to the articles of dissolution and board resolution org stated a no articles of dissolution were filed org was dissolved by operation of law for failure_to_file the corporate annual report b not applicable according to the state department of state org is listed as inactive and revoked for annual report dated 20xkx form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx idrs and org responses as evidence of the above in idr issued by the irs dated july 20xx the irs requested information on a loan and cash advances that had been made from org to a for-profit corporation owned by the president of org the loans and cash advances were reported by org to be cash advances of dollar_figure and dollar_figure in uncollected ministry consulting income to the for-profit corporation in the idr the irs requested a copy of the loan contract interest rates repayment schedule including verification of repayment such as canceled checks copies of wire transfers etc if the loans advances were collateralized how the loans furthered org’s exempt_purpose and if the loans and advances were discussed or approved by the board_of directors the idr also requested copies of bank statements along with copies of canceled checks for tax years ending 20xx and 20xx in correspondence dated september 20xx org stated the following do not get cancelled checks from a attachment loan agreement b the loan has no interest rate since the ministry benefits from the exposure it receives through the efforts of for-profit corporation c the loan installment payments are being made by check we our bank d the note is due on xx e the loan is not collateralized f the purpose of the loan was to operate the tv program when it went national in 20xx in a separate for-profit entity since it will eventually receive advertising revenues this was done to ensure that those revenues would not generate a substantial amount of unrelated_business_income for the 501_c_3_organization g the loan launched the television program that brings the gospel of jesus christ to the lost and hurting and ministering to people’s spiritual needs h the president president had the idea to make the loan an initial loan was made on xx and additional_amounts were loaned to for-profit corporation through december 20xx i it was a decision made by the president and discussed with the board at the december 20xx board meeting of org as well as at each subsequent board meeting june 20xx december 20xx and june 20xx attachment december 20xx board meeting minutes j for-profit corporation has repaid dollar_figure to date org included a copy of the december 20xx minutes the minutes did not document discussion or approval of any loans or cash advances instead the minutes stated the board discussed the relationship between org and for-profit corporation a state for-profit corporation org minutes dated december 20xx org did not provide copies of the subsequent meeting minutes that it referenced in its correspondence form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the t'rcasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx org also included a copy of the loan agreement which was dated september 20xx the loan agreement contained handwritten notes including what appear to be check marks dates and numbers the loan agreement states this loan is between org and for-profit corporation in consideration for a loan of dollar_figure for profit corporation will repay the full amount plus interest on december 20xx agreed to this on the day of september 20xx the loan agreement was signed by the president as president of org and as president of the for-profit corporation the loan agreement was not signed by any other officers or board_of director members org did not provide copies of the bank statements or canceled checks in its reply to idr on november 20xx the irs issued idr in idr the irs requested copies of the bank statements and canceled checks which had not been received with the previous correspondence the idr also requested additional information on the loans and cash advances and requested documentation for the repayment of the loans and cash advances idr asked also in your response to question you indicated that to date loan installment payments totaling dollar_figure have been paid_by check s however you did not provide any verification of any repayments made you also stated that the loan was discussed during a board meeting you provided a copy of the minutes of the board_of directors meeting dated december 20xx our review of the minutes shows that the board did not in fact discuss any loan to for-profit corporation rather the directors discussed the relationship between org and for-profit corporation a state for-profit corporation december 20xx minutes page please answer the following questions with regard to the above-stated dollar_figure loan a b please explain what the handwritten notations indicate were these marks on the loan agreement before it was signed please explain did the board_of directors discuss the dollar_figure loan made to for-profit corporation please provide documentation indicating the loan c how was the loan made to for-profit corporation wire transfer checks etc was the loan made in one transaction or several transactions installments please provide documentation such as copies of canceled checks front back and or copy of wire transfer document form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer org form_990 department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx d e f g please provide documentation to verify that for-profit corporation paid dollar_figure to org such as copies of canceled checks front back and or copies of wire transfers on what date s did for-profit corporation repay the dollar_figure and in what amount s is for-profit corporation paying back the loan in installments if so what are the installment amounts and how often are the installment payments made and when are they due how does this loan further the exempt purposes of org why was the loan made pincite interest who in your organization approved and authorized this loan please explain what the following statement included in your response to information_document_request question means the loan has no interest rate since the ministry benefits from the exposure it receives through the efforts of for-profit corporation org responded to idr in correspondence dated december 20xx it stated the following a the handwritten notations are loan disbursements made to for-profit corporation b the board discussed the dollar_figure loan to for-profit corporation at the december 20xx meeting the minutes are the only documentation c the transfers were made by check the handwritten notation reflect the date and amount of each installment the bank does not provide canceled checks d the bank does not provide canceled checks for-profit corporation made the payments as follows xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure xx dollar_figure e there is no set repayment schedule f for-profit corporation produces the religious television programs of see a2 f above g in light of the foregoing explanation of the ownership of for-profit corporation being org inc and not president this statement is self explanatory org correspondence dated december 20xx form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer org explanation of items schedule no or exhibit year petiod ended department of the treasury - internal revenuc service form_990 20xx 20xx 20xx in the same correspondence dated december 20xx org stated that the for-profit corporation was wholly owned by org not the president personally it indicated that the error was caused by a typo in the audited financial statements on july 20xx the irs issued idr idr requested the copies of bank statements and copies of the canceled checks idr requested clarification on who is the legal owner of the for-profit corporation legal documentation such as stock certificates were requested to determine the legal owner of the for-profit corporation idr asked what collection efforts had been taken by org to date documentation and verification of the loans and payments were requested such as copies of canceled checks carbon copy of checks wire transfer statements bank statements etc in org correspondence dated february 20xx org stated that dollar_figure of the loans had been repaid leaving dollar_figure in unpaid loans that could not be repaid org did not include verification of the repayment of dollar_figure it stated although dollar_figure of the nearly dollar_figure loaned to for-profit corporation was repaid to org the rest is uncollectible org correspondence dated february 20xx the correspondence included a transfer document dated november 20xx in which the president transferred all his stock in the for-profit corporation to org the document states on thi sec_1 day of november 20xx all stock in for-profit corporation is being transferred to org inc president will continue to act as president and has the authority to make all decisions in the operation of for-profit corporation on the form_990 for tax_year ending may 20xx org filed a final form_990 by checking the terminated box and reporting end of the year assets of dollar_figure in correspondence dated february 20xx org stated that from 20xx to 20xx dollar_figure of loans were repaid leaving dollar_figure in unpaid loans that cannot be repaid org stated that there are no canceled checks as previously discussed the irs issued idr on january 20xx idr requested the bank statements and canceled checks for tax years ending may 20xx may 20xx and may 20xx idr also requested detailed information on general ledger transactions which appeared to be payments for the president’s personal expenses this included payments to cash credit cards banks stores and clothing stores the following questions are from idr dated january 20xx form 886-a crev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx these attachments have been taken from the general ledger and each one is a partial list that does not include all of the payees from the general ledger for the payments listed in each of the above attachments please answer the following questions a what were the payments for b who authorized the check payments c why are checks made payable to cash what is the cash used for by whom d it was noted that several checks made payable to cash were in the amount of zero please explain e please define and explain who what each payee refers to f with respect to payments made to individuals please advise whether any contracts exist with respect to these payments and if they exist please provide them if these payments were for services please advise what sort of reporting eg form_1099 org made with respect to these payments g what consultation services did ’ consultation fees were for h what consultation services did consultation fees were for i what are payments to stores such as one provide please explain what the provide please explain what the and for how are they related to org’ tax exempt_purpose please provide documentation indicating such j with respect to the 20xx and 20xx travel entertainment accounts what are these payments for for each of these expenses listed please explain how they are related to org’s tax exempt_purpose in addition what are the listed payments to banks and credit card companies that establish a connection between these expenses and org’ tax exempt_purpose k some payments were made to unknown person to whom does this refer what was the purpose of these payments how do they relate to org’ tax exempt_purpose for please provide all supporting documentation in org correspondence dated march 20xx org stated org used bank the ministry has never received canceled checks at present the bank statements have not been located but they will be provided if and when they are found org provided some bank statements for tax_year ending may 20xx it indicated that it did not have canceled checks in the same correspondence dated march 20xx org provided its response to the above referenced questions as follows a to the best of president’s recollection these payments related to the internet operational costs form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer org form_990 department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx b president authorized the check payments c president does not recollect why the payments are stated to be for cash to the best of his recollection the payments were made for operational needs d there is no explanation available for the printout did this e these are different companies that org used for its internet operations f there are no written contracts available these were companies that provided different internet operational services g these payments are not consulting fees these payments to credit card companies it is unknown why this notation was used h these payments are not consulting fees these payments to credit card companies it is unknown why this notation was used i to the best of president’s recollection these payments relate to donor fundraising activities j to the best of president’s recollection these payments relate to donor fundraising activities k president does not recollect what the payments refer to the irs summoned org’s bank statements and canceled checks for tax years ending may 20xx may 20xx and may 20xx from the bank a review of the bank statements and canceled checks indicated that there were several payments which appeared to be for the personal expenses of the president this included checks made payable to cash which were both signed and endorsed by the president clothing stores jewelry stores medical and dental payments car payments credit card payments bank payments and payments for home services provided at the president’s personal home address the memo section in the checks had the president’s home address printed on it on december 20xx the irs issued idrs and idr dated december 20xx asked the following questions about the transactions which appeared to be personal in nature for the transactions listed in attachment a and attachment b enclosed please provide the following information for every transaction listed a what is the nature of the payment or expense provide a description of the expense b provide an explanation as to how the expense is used for the organization’s operations c provide supporting documentation such as receipts or invoices d please explain why the amounts were not reported as compensation in response to idr dated february 20xx org stated the following form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service form_990 20xx 20xkx 20kx president has stated that he has no documents in response to your request only written responses also in this same response org stated that the expenses were for as follows car dealership- payment was made for_the_use_of office space for the ministry - the payment was for fundraising - cash was taken for the operation of ministry shortfalls blank- repayment of funds needed to operate ministry the dollar_figure and dollar_figure went towards tv times - funds were used to operate the ministry cash- used to pay for tv time and repay loans for operations - used for operations lender- loan payments doctor- medical_expenses '- used for operations - satellite uplink costs - satellite uplink costs _ finance company- operations - car allowance tailor- clothing for tv show president - repayment of funds loaned for operations and payment for state state fair expenses lawn care-1- housing expense - fundraising - used for operations blank- operations - used for operations cash- payroll for president petty cash operational loans ‘- operations lawn care-2- housing doctor- medical - fundraising expense individual- housing lake and pond- housing '- fundraising mayor’s- fundraising - clothing for tv’ professional termite housing - tv studio - fundraising form 886-acrev department of the treasury - internal_revenue_service page -11- department of the ‘treasury - internal_revenue_service form_886 a name of taxpayer org form_990 explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx pool service- housing org did not provide documentation to show the exempt_purpose for the expenses and payments org did not provide copies of a housing allowance clothing allowance medical allowance utilities allowance or accountable_plan information org did not provide information on loans or how the expenses were used for the organization’s operational needs idr dated december 20xx asked about the loans org made to the for-profit corporation the questions included please answer the following questions in regard to payments to for-profit corporation please explain the purpose of each of these payments indicate how these expenditures are related to org operations between 20xx and 20xx provide documentation of any loan transactions relating to these payments provide board minutes indicating that the board_of directors approved these payments loans for any loans provide proof of repayment if the amounts were repaid in correspondence dated february 20xx org stated org funded for-profit corporation with operational loans and as it was able for- profit corporation repaid what it could org ended up being owed approximately dollar_figure million in unpaid loans when for-profit corporation closed down idr dated december 20xx asked about car payments idr including the following question with respect to attachment a enclosed review of the accounts indicates that org has made payments to various car dealerships including car dealership inc and who are the owner s of these vehicles provide proof of ownership in correspondence dated february 20xx org stated payments to car dealership were for office space the owner of car dealership is on the board_of org the totaled in an accident in june 20xx org did not provide proof of ownership for the vehicles or documents to verify that the vehicles were used for official business of the exempt_organization form 886-a crev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer org form_990 department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx 20xx law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 form 886-aev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items org form_990 schedule no or exhibit year period ended 20xx 20xx 20xx an organization does not serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization's insiders for which the organization does not receive adequate_consideration inurement can take many forms sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1 a -1 c fact patterns suggesting inurement also frequently suggest excess_benefit transactions between an exempt_organization and a disqualified_person under sec_4958 the regulations issued under sec_501 at sec_1_501_c_3_-1 instruct the service to consider a variety of factors to determine whether revocation is appropriate when sec_4958 excise_taxes also apply a the size and scope of the organization's regular and ongoing activities that further exempt_purpose before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization's implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction _ the commissioner has discretion to weight the factors depending on the particular situation but the latter two factors are weighted heavier only when the organization has taken preemptive steps to correct the excess_benefit_transaction before they were brought to the commissioner's attention sec_1_501_c_3_-1 f iii sec_1_501_c_3_-1 iv example supposes that an organization's founder diverts significant portions of the organization to pay personal expenses which reduces the funds available to conduct exempt activity over the course of multiple years the board_of trustees never authorized the organization to pay the founder's personal expenses and takes no action to form 886-ackev department of the treasury - internal_revenue_service page -14- form_886 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit yeat period ended 20xx 20xx 20xx seek repayment or terminate the founder's involvement with the organization the founder claims that the payments represent loans but no contemporaneous documentation exists and no payments of principal or interest were ever made to the organization based on the factors above the regulations contemplate that not only does the diversion of funds constitute an excess_benefit_transaction under sec_4958 but the prohibition against inurement has been violated and the organization no longer qualified as an organization described in sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in greg r vinikoor v commissioner tcmemo_1998_152 the united_states tax_court held that whether a financial transaction constitutes a loan depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes the court stated a mere declaration by the taxpayers that they intended the transfer to constitute a loan is insufficient if the transaction fails to exhibit more reliable indicia of debt in rameses school of san antonio texas v commissioner t c memo held that a private school failed to qualify for exemption under sec_501 because it operated for the private benefit of its founder factors highlighting a prohibited relationship included control by the founder over the entity's funds assets and disbursements use of entity moneys for personal expenses payments of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit the tax_court - also in rameses school of san antonio texas v commissioner the taxpayer failed the operational_test under sec_1_501_c_3_-1 on grounds that the taxpayer was operated to benefit the private interests of an individual who served as the taxpayer's executive director president chief_executive_officer and administrator and that part of its net_earnings inured to her benefit the administrator made unexplained cash withdrawals on the taxpayer's account there were also questionable lease agreements signed only by the administrator that were never approved by the board the administrator contended that the taxpayer owned the property but if this were true the taxpayer had leased the property from itself under the owner rental agreement form 886-a crev department of the treasury - internal_revenue_service page -15- form_886 a department of the treasury - internal_revenue_service name of taxpayer org form_990 explanation of items schedule no or exhibit yeat period ended 20xx 20xx 20xx the court held that in application of the organizational and operational tests exclusively does not mean 'solely or absolutely without exception nonetheless the presence of a single nonexempt purpose if substantial in nature precludes exempt status regardless of the number or importance of truly exempt purposes lr c sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and ‘keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 h provides that every organization which has established its right to exemption from tax shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_7805 provides that t he secretary_of_the_treasury may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect pursuant to this authority the secretary has given the irs discretion to retroactively revoke exemption rulings or determination letters where the organization omitted or misstated a material fact operated in‘a manner materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vii of this subparagraph c f_r sec_601_201 statement of procedural rules see also revproc_2013_9 ' form 886-a rev department of the treasury - internal_revenue_service page -16- fotm a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service form_990 20xx 20xx 20xx taxpayer’s position taxpayer agrees with the revocation because they state they are no longer operating as of may 20xx at which time they filed a final form_990 for tax_year ending may 20xx taxpayer stated that org has been dissolved in 20xx and has not engaged in or received any financial contributions since it was dissolved in 20xx government’s position org’s exempt status should be revoked effective june 20xx because the organization was not operating exclusively for exempt purposes according to case law the code and its regulations as its net_earnings inured to the benefit of its president and because the organization ceased operating during the examination the irs found that the organization’s exempt funds were being used for the private benefit of the organization’s president org’s exempt funds were used to pay for its president’s clothing jewelry medical and dental expenses credit card expenses car payments joan payments and personal house expenses the irs also determined that org’s funds were used to make checks payable to cash and these checks were signed and endorsed by the president in addition org exempt funds were used to make loans and cash advances to a for-profit corporation owned and controlled by the president of org the loans and cash advances were made pincite interest and were not collateralized org was unable to provide proof of repayment for the loans and cash advances the payments of the president’s personal expenses were approved by the president other officers and board_of director members did not approve the transactions org did not seek correction of the transactions form 886-acrev according to sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes when its net_earnings inure in whole or part to the benefit of private shareholders or individuals in addition org stated that the organization is no longer operating org filed a final form_990 for tax_year ending may 20xx on the issue of the retroactivity of the irs's determination org operated in a manner that was different from what it represented to the irs in its application articles of incorporation by- laws and forms wherein org asserts it operates for tax exempt purposes and in accordance with sec_501 a sec_501 organization may not allow its net_earnings to inure to the benefit of any one individual or shareholder sec_1_501_c_3_-1 despite department of the treasury - internal_revenue_service page -17- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org form_990 schedule no or exhibit year period ended 20xx 20xx 20xx these representations org did not have any withdrawal or check-writing limitations imposed on its president or a method of review for the above-described payments such as an overseeing board_of directors and regular board meetings without such procedures in place inurement occurred between org and its president as such the irs’s determination to revoke retroactively is appropriate for these reasons the exempt status of org should be revoked effective june 20xx org is responsible for filing forms conclusion org’ c tax exempt status should be revoked effective june 20xx because the organization was not operating exclusively for tax exempt purposes its net_earnings inured to the benefit of its president and the organization no longer operates as demonstrated above form 886-a crev department of the treasury - internal_revenue_service page -18- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service form_990 20xx 20xx 20xxk table expenses paid_by org directly on the president’s behalf per calendar_year lawn care for service at president's personal_residence car dealership inc blank endorsed by president cash endorsed by president lawn care-2 for service at president's personal_residence doctor for president's medical_expenses doctor for president's medical_expenses individual for service at president's personal_residence finance company lake pond maintenance for service at president's personal_residence mayors professional termite and pest for service at president's personal_residence - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-aev department of the treasury - internal_revenue_service page -19- form_990 department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended form_886 a name of taxpayer org d pool service for service at president's personal_residence 20xx 20xx 20xkx tailors dollar_figure dollar_figure dollar_figure dollar_figure - form -acev department of the treasury - internal_revenue_service page -20-
